NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                      Fed. R. App. P. 32.1




              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                  Submitted March 22, 2013*
                                   Decided March 25, 2013

                                           Before

                              DIANE P. WOOD, Circuit Judge

                              JOHN DANIEL TINDER, Circuit Judge

                              DAVID F. HAMILTON, Circuit Judge

No. 12-2288

SABEEL C. EL-BEY,                                Appeal from the United States District
     Plaintiff-Appellant,                        Court for the Northern District of Illinois,
                                                 Eastern Division.

        v.                                       No. 11 C 4949

VILLAGE OF SOUTH HOLLAND, et al.,                Harry D. Leinenweber,
     Defendants-Appellees.                       Judge.

                                         ORDER

       Sabeel El-Bey appeals from the district court’s dismissal of his complaint under 42
U.S.C. § 1983 alleging that his arrest for trespassing was unlawful because the house in
question belonged to him. We affirm.




       *
        After examining the parties’ briefs and the record, we have concluded that oral
argument is unnecessary. Thus, the appeal is submitted on the briefs and the record.
See FED. R. APP. P. 34(a)(2)(C).
No. 12-2288                                                                              Page 2

        El-Bey alleged that he suffered violations of his civil rights in connection with two
incidents at a house in South Holland, Illinois, for which he claims to have a “deed” granted
by the Moorish Science Temple. First he alleged liability for the towing of a Volkswagen
vehicle from the home’s garage. According to police records attached to the complaint, El-
Bey went to the local police station to complain about the towing and was told that the
county’s deed records showed that he did not own the property. A short time later, police
received a complaint from a neighbor that a man resembling El-Bey had entered the home.
Police then contacted the homeowner whose name appeared in the county’s deed records,
Adolph Clark, who gave them permission to enter the home. This led to the second incident,
in which South Holland police, backed up by Riverdale and Dolton police, forcibly entered
the home, threatened El-Bey at gunpoint, directed him to the ground, and seized his
personal property. El-Bey was subsequently charged with criminal trespass, though the
charges were eventually dropped. Police boarded up the home to prevent El-Bey from
returning. El-Bey in turn sued the Village of South Holland and a number of others for
illegal search of his “home,” illegal seizure of his car and some personal items, false arrest,
excessive force in his arrest, and due process violations.

        The defendants moved to dismiss the complaint for failure to state a claim, and in
support submitted copies of public records maintained by the Cook County Recorder of
Deeds showing the chain-of-title for the house. The defendants also cited to two national
news articles recounting a trend of phony deeds being recorded and invoking the name of
the Moorish Science Temple. See Anjelica Tan & Susan Chandler, Think you Own Your House?
Check the Deed, N.Y.Times, Apr. 27, 2011,
http://www.nytimes.com/2011/08/28/us/28cncmortgage.html; The Associated Press, Bogus
Court Filings Spotlight Little-Known Sect, USA Today, July 28, 2011,
http://usatoday30.usatoday.com/news/religion/2011-07-28-moorish-temple_n.htm.

        The district court granted the defendants’ motion to dismiss. Regarding the
allegations of an illegal search, the court found that El-Bey’s own filings undermined any
claim that he has a legitimate expectation of privacy in the premises; the court referred
specifically to a recent title insurance company’s report confirming that title to the property
rested with Adolph Clark. The court also noted the police’s admonition to El-Bey before his
arrest that, according to the county’s deed records, he was not the lawful owner of the
property. Regarding the allegations of illegal seizure, the court found that El-Bey could not
state a claim for (1) false arrest because, as reflected in the police reports, the police had
probable cause to investigate a report from an eyewitness of trespassing, or (2) unlawful
seizure of the car and belongings because El-Bey never alleged the absence of probable
cause. As for excessive force, the court found that the force alleged was not unreasonable,
given the background information about El-Bey already known by the police as reflected in
the police reports. Finally, the court found that El-Bey could not state a due-process claim
No. 12-2288                                                                              Page 3

for any loss of his personal property because he did not suggest that state remedies were
unavailable.

       On appeal El-Bey does not contest the district court’s substantive analysis of his
constitutional claims, but urges that the district court’s consideration of evidence outside the
pleadings should have led it to convert the defendants’ motion to dismiss into one for
summary judgment. See FED. R. CIV. P. 12(d). El-Bey, however, misapprehends the nature of
the court’s review. In considering a motion to dismiss for failure to state a claim, a district
court may consider any facts set forth in the complaint that undermine the plaintiff’s claim,
including exhibits attached to the complaint. See FED. R. CIV. P. 10(c); Bogie v. Rosenberg, 705
F.3d 603, 609 (7th Cir. 2012). The district court here appropriately considered the police
reports that El-Bey attached to his complaint, as well as the title insurance report that he
attached to his response to defendants’ motion to dismiss, Geinosky v. City of Chicago, 675
F.3d 743, 745–46 n.1 (7th Cir. 2012), and the public records submitted by the defendants
showing the property’s chain-of-title, Ennenga v. Starns, 677 F.3d 766, 773–74 (7th Cir. 2012);
Iowa Tribe of Kansas & Neb. v. Salazar, 607 F.3d 1225, 1229 n.2 (10th Cir. 2010).

       El-Bey’s remaining arguments are without merit and do not warrant discussion.

                                                                                  AFFIRMED.